Citation Nr: 0500143	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  94-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas



THE ISSUE

Entitlement to service connection for claimed degenerative 
joint disease of the left hip.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision in which the 
RO determined that new and material evidence had not been 
received to reopen a claim of service connection for 
arthritis of the left hip.  

In a January 1996 decision, the Board denied the veteran's 
claim.  He subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In an August 1997 Memorandum Decision, the Court affirmed the 
Board's decision, and in an October 1997 Order, further 
denied the veteran's motion for reconsideration.  

The veteran then appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

In a September 1998 decision, the Federal Circuit vacated the 
Court's decision and remanded the case to the Court.  
Subsequently, in a December 1998 Order, the Court vacated the 
Board's January 1996 decision and remanded the case to the 
Board.  

In June 1999, the Board remanded the case to the RO for 
further development. Following completion of the requested 
development, the case was returned to the Board for further 
appellate review.  

In a September 2002 decision, the Board determined that new 
and material evidence had not been received to reopen the 
claim of service connection for arthritis of the left hip.  

In January 2003, the Board received a Motion for 
Reconsideration of its September 2002 decision, filed by the 
veteran's representative, under the provisions of 38 U.S.C.A. 
§ 7103 (West 2002) and 38 C.F.R. § 20.1000 (2002).  

In a May 2003 Order, a Deputy Vice Chairman of the Board 
granted the Motion for Reconsideration of the September 2002 
Board decision, with respect to the issue of whether new and 
material evidence had been received to reopen a claim of 
service connection for arthritis of the left hip.  

The Board notes that the Deputy Vice Chairman also denied the 
veteran's Motion for Reconsideration as to two other issues 
addressed in its September 2002 decision (i.e., an earlier 
effective date for service connection for degenerative joint 
disease of the left knee and entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee).  

In August 2003, the Board issued a new decision to replace 
the earlier September 2002 Board decision.  In the August 
2003 decision, the Board reopened the claim of service 
connection for arthritis of the left hip and remanded the 
matter to the RO for additional evidentiary development.  

Thereafter, in September 2004, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
service connection for arthritis of the left hip.  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection, 
and the VA has made reasonable efforts to develop such 
evidence.  

2.  The veteran's currently demonstrated degenerative joint 
disease of the left hip is shown as likely as not to have had 
its clinical onset during his period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative joint disease of the 
left hip is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered to be harmless given the favorable action taken 
hereinbelow.  



II. Factual Background

The veteran's service medical records show that, in October 
1942, he was hospitalized with complaints of left knee pain.  
X-rays revealed an exostosis involving the inferior margin of 
the patella due to hypertrophic changes, with no evidence of 
injury or other pathology in the left hip joint.  

The veteran was given a final diagnosis of arthritis, 
chronic, moderately severe non-suppurative, left knee joint, 
cause undetermined.  

Subsequent clinical records dated in September 1943 show that 
the veteran complained of pain and swelling in his left hip 
and leg.  It was noted that he had been in the hospital and 
that x-ray studies had been taken.  The examiner noted a 
diagnosis of arthritis of the left hip with knee radiation 
pain, traumatic, chronic.  

The post-service medical records include a March 1962 
radiographic report, which reports that the x-ray studies of 
the left hip were negative.  A radiographic report dated in 
May 1973 is negative for any indication of arthritis on x-ray 
findings.  

In a June 1973 rating decision, the RO denied service 
connection for a left hip disorder.  That decision was not 
appealed.  

In a May 1975 letter, a private physician noted a diagnosis 
of arthritis of the hips, which the physician noted had been 
first diagnosed in service.  It was noted that no x-ray 
studies were available.  

In another letter dated in November 1976, a physician noted 
that the veteran was having some minor arthritic complaints 
in his hips.  This letter does not reveal whether this 
physician had obtained x-ray studies of the veteran's left 
hip.  

In August 1992, the veteran submitted a statement to the RO 
indicating that he wished to reopen the previously denied 
claim of service connection for arthritis of the left hip.  

In an October 1992 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran subsequently 
appealed that decision.  

As discussed in the Introduction, the Board denied the 
veteran's claim in a January 1996 decision.  The Court 
subsequently affirmed the Board's decision, and the veteran 
then appealed the Court's decision to the Federal Circuit.  

In a September 1998 decision, the Federal Circuit vacated the 
Court's decision and the case was subsequently remanded to 
the Court, and then the Board.  In June 1999, the Board 
remanded the case to the RO for further development.  

As part of this development, in August 2001, the veteran 
underwent a VA orthopedic examination.  The examiner found no 
evidence of significant abnormality of the left hip.  

In a September 2002 decision, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for arthritis of the 
left hip.  

However, in a May 2003 Order, reconsideration of the 
September 2002 Board decision was granted, with respect to 
the issue of whether new and material evidence had been 
received to reopen a claim of service connection for 
arthritis of the left hip.

In August 2003, the Board issued a new decision to replace 
the earlier September 2002 Board decision.  In the August 
2003 decision, the Board reopened the claim of service 
connection for arthritis of the left hip based on the 
numerous treatment records since May 1975 showing that the 
veteran had been given diagnoses of arthritis of the left 
hip.  

The Board also remanded the issue of service connection for 
left hip arthritis to the RO for additional evidentiary 
development.  

In August 2004, the veteran underwent another VA orthopedic 
examination in which he was given a diagnosis of degenerative 
joint disease of the left hip due to aging.  

During the examination, the veteran reported that he had 
injured his left hip in service when he fell during training 
and had subsequently developed arthritis.  

The examiner concluded that that, if a significant hip injury 
had occurred due to his fall in the 1940's, it would have 
caused a more significant degree of degeneration that was 
currently present.  

For this reason, the examiner determined that it was "less 
likely than not" that the left hip disorder was related to 
military service.  


III. Analysis

The veteran is seeking service connection for degenerative 
joint disease, or arthritis, of the left hip.  He essentially 
contends that he developed arthritis in his left hip joint 
prior to his separation from service in October 1943.  

In support of his claim, the veteran has pointed to his 
service medical records, which show that, in September 1943, 
he was given a diagnosis of arthritis of the left hip.  He 
has also pointed to medical records showing that he has a 
current diagnosis of degenerative joint disease of the left 
hip.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
claimed arthritis of the left hip was incurred in service.  

In this regard, the Board notes that the veteran was 
initially given a diagnosis of arthritis in his left leg in 
October 1942 but that x-ray studies at that time were 
reportedly negative.  

He was subsequently given a diagnosis of arthritis in his 
left hip in September 1943, at which time a reference was 
made to the veteran having undergone x-rays in the past.  

However, it is unclear whether the examiner was referring to 
the negative x-ray studies obtained in October 1942, or if 
the examiner was referring to more recent x-ray findings that 
might have in fact shown evidence of arthritis in the left 
hip.  

Post-service medical records show that x-ray studies of the 
left hip were found to be negative for evidence of arthritis 
in 1962 and 1973.  However, letters from private physicians 
show that the veteran was again diagnosed with arthritis of 
the left hip in May 1975 and November 1976.  

Although the physician who completed the May 1975 letter 
specifically indicated that no x-ray studies were available 
for review, it is unclear whether the physician who completed 
the November 1976 had obtained x-ray studies.  

In light of the negative x-rays obtained in October 1942, and 
the ambiguity in the September 1943 clinical records 
regarding the question of whether additional x-rays had been 
obtained, the Board believes that it is particularly 
difficult in this case to establish if the veteran had in 
fact developed arthritis prior to his separation from 
service.  

The Board recognizes that the negative x-rays obtained in 
1962 and 1973 weigh against a finding that the veteran had 
developed arthritis in his left hip.  

However, in May 1975, a private physician again concluded 
that the veteran had arthritis in his left hip, and that 
physician appeared to accept that the arthritis was related 
to military service.  

The Board is also cognizant of the August 2004 VA examination 
report in which the examiner concluded that the veteran's 
degenerative joint disease was not related to his military 
service because it did not appear to have degenerated to the 
degree that would be expected for such an old injury.  

This opinion must be weighed against the service medical 
records that show that the veteran was given a specific 
diagnosis of arthritis of the left hip in service.  

In short, in view of the conflicting medical evidence 
discussed hereinabove, the Board concludes that there is an 
approximate balance of positive and negative evidence 
regarding the question of whether the veteran's degenerative 
joint disease of the left hip had its onset during service.  

As such, the currently demonstrated degenerative joint 
disease of the left hip is shown as likely as not to have its 
clinical onset during his period of service in World War II.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that service connection 
for degenerative joint disease of the left hip is warranted.  



ORDER

Service connection for degenerative joint disease of the left 
hip is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


